Mr. Chief Justice Wallace delivered the following opinion:
1. One of the provisions of the act is that the county surveyor “must immediately commence and must diligently prosecute the work on said road to completion within as short a time as practicable after the passage of this act.” Another provision is as follows: “And in order that no de*564lay may occur in the prosecution of the work on said road, the county treasurer of said county must immediately, upon the passage of this act, transfer one-half of the general road fund of said county remaining in the treasury over to said ‘ Cuesta Bead Fund, ’ and pay the same out to said surveyor in the manner hereinbefore provided.” The act further provides that those moneys are to be replaced in the general road fund by funds to be derived from the sale of the bonds in question. These important steps to be taken by the surveyor and treasurer immediately upon the passage of the act, “in order that no delay may occur in the prosecution of the work on said road, ” are wholly inconsistent with the exercise of discretion by the board as to whether the work should be done at all. The power expressly conferred upon the board, in the eighth section of the act, “to reject any or all bids,” is not inconsistent with this view. It is a power to be used to effectuate, not to defeat the legislative will, plainly expressed in the statute; the mere power to conduct the sale of the bonds in such a manner as will insure the best terms in the interest of the people.
2. The constitutional authority of the Legislature to enact statutes such as this has been so uniformly maintained that, in my opinion, it is not now open to question. The other points made by counsel for the appellant were disposed of at the hearing, and need not be further noticed.
Judgment affirmed. Bemittitur forthwith.
Mr. Justice Crockett concurred specially in the judgment.